               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AHSAN AL REFAT,                           :   CIVIL ACTION NO. 1:19-CV-1507
                                          :
                   Plaintiff              :   (Judge Conner)
                                          :
            v.                            :
                                          :
FRANKLIN FINANCIAL SERVICES               :
CORPORATION d/b/a F&M TRUST,              :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 24th day of June, 2021, upon consideration of the motion

(Doc. 20) for summary judgment by defendant Franklin Financial Services

Corporation d/b/a F&M Trust, and the parties’ respective briefs in support of and

opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.    The motion (Doc. 20) for summary judgment is DENIED.

      2.    A United States Magistrate Judge of this court is available to preside
            over this case, see 28 U.S.C. § 636(c); FED. R. CIV. P. 73, and may be
            available to do so earlier than the undersigned. 1 The Clerk of Court
            shall mail an AO 85 form (“Notice, Consent, and Reference of a Civil
            Action to a Magistrate Judge”) to all parties in the above-captioned
            action together with a copy of this order. All parties who consent to
            jurisdiction of a United States Magistrate Judge shall complete and
            return the AO 85 form to the Clerk of Court no later than July 26, 2021.

      3.    A United States Magistrate Judge of this court is also available and
            willing to serve as a settlement officer in this case. The parties shall

      1
       The parties are reminded that consent is optional and may be withheld
without adverse substantive consequences. The name of any party withholding
consent will not be revealed to any judge who may otherwise be involved with the
case.
     promptly meet and confer to discuss participating in a settlement
     conference with a United States Magistrate Judge. No later than July
     26, 2021, the parties shall certify to the court by way of letter filed to
     the docket that they have met and conferred as directed and shall
     indicate whether a referral to a United States Magistrate Judge for a
     settlement conference is requested.

4.   If the parties do not consent to the jurisdiction of a United States
     Magistrate Judge and do not request a settlement conference before a
     United States Magistrate Judge by the deadline in paragraphs 2 and 3,
     the court will schedule a pretrial telephonic scheduling conference to
     establish a pretrial and trial schedule.



                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
